DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 4/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-34 and 41-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2013/0240140, hereinafter Kurowski.
Regarding claim 31, Kurowski teaches a cartridge (item 1) for testing a sample, comprising: a fluid system (paragraphs [0024] and [0027]) having a plurality of channels (paragraph [0027]); and a pump apparatus (item 5) for conveying the sample, the pump apparatus comprising a pump chamber (item 5) which is elastically deformable at least in portions thereof (paragraph [0050]) by means of contact 
Regarding claim 32, Kurowski teaches wherein the cartridge comprises an at least one of a substantially planar support and a main body (paragraph [0029]).
Regarding claim 33, Kurowski teaches wherein the cartridge is designed to be card-like (paragraph [0029]).
Regarding claim 34, Kurowski teaches wherein the pump chamber is curved (figure 1).
Regarding claim 41, Kurowski teaches wherein the intermediate layer (item 9) covers at least one of the pump apparatus or pump chamber (figure 1).
Regarding claims 42-45, the sliding layer is not required, claim 31 only requires the intermediate layer or the sliding layer. As the claim is rejected using intermediate layer, the claims specifying limitations on the sliding layer have minimal patentable weight as this structure is not required in the claims.
Regarding claim 46, Kurowski teaches wherein the intermediate layer is formed of a plastics material (paragraph [0030]).
Regarding claims 47-49, the sliding layer is not required, claim 31 only requires the intermediate layer or the sliding layer. As the claim is rejected using intermediate layer, the claims specifying limitations on the sliding layer have minimal patentable weight as this structure is not required in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-34 and 41-49 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Kurowski in view of United States Application Publication No. 2015/0306596, hereinafter Thompson.
Regarding claim 31, Kurowski teaches a cartridge (item 1) for testing a sample, comprising: a fluid system (paragraphs [0024] and [0027]) having a plurality of channels (paragraph [0027]); and a pump apparatus (item 5) for conveying the sample, the pump apparatus comprising a pump chamber (item 5) which is elastically deformable at least in portions thereof (paragraph [0050]) by means of contact elements moving over the pump chamber to convey the sample (intended use MPEP § 2114 (II)), wherein the pump chamber (item 5) is provided with at least one of an intermediate layer (item 9).
Kurowski fails to teach the pump chamber is also provided with a sliding layer.
Thompson teaches a membrane based fluid flow control device which has a load concentrator on top of a deformable layer (Thompson, paragraph [0013]) with the material from the load center being less deformable than the deformable portion (Thompson, paragraph [0015]) with the load center being made from polytetrafluoroethylene (Thompson, paragraph [0126]) so that pumping force can be applied to the pumping device even with an actuator is not precisely aligned with the pumping device (Thompson, paragraph [0013]).

Regarding claim 32, Kurowski teaches wherein the cartridge comprises an at least one of a substantially planar support and a main body (paragraph [0029]).
Regarding claim 33, Kurowski teaches wherein the cartridge is designed to be card-like (paragraph [0029]).
Regarding claim 34, Kurowski teaches wherein the pump chamber is curved (figure 1).
Regarding claim 41, Kurowski teaches wherein the intermediate layer (item 9) covers at least one of the pump apparatus or pump chamber (figure 1).
Regarding claim 42, modified Kurowski teaches wherein the sliding layer is arranged on the intermediate layer (see supra).
Regarding claim 43, modified Kurowski teaches wherein the intermediate layer is thicker than the sliding layer (Thompson, figure 2A). Further, if it is determined that Thompson fails to teach the intermediate layer is thicker than the sliding layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum thickness of the sliding layer to be thicker than the intermediate layer which would allow for the pumping force to be applied with minimizing the size of the device (Thompson, paragraph [0013]) (MPEP § 2144.05 (II)).  
Regarding claim 44, modified Kurowski fails to teach the intermediate layer is two or three times as thick as the sliding layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum thickness of the sliding layer to be at least two or three times as thick as the intermediate layer which would allow for the pumping force to be applied with minimizing the size of the device (Thompson, paragraph [0013]) (MPEP § 2144.05 (II)).  
Regarding claim 45, modified Kurowski teaches wherein the intermediate layer is at least one of softer or more flexible than the sliding layer (see supra).
Regarding claim 46, Kurowski teaches wherein the intermediate layer is formed of a plastics material (paragraph [0030]).
Regarding claim 47, modified Kurowski teaches wherein the sliding layer is formed at least in part of a material for reducing sliding friction during pumping (see supra, polytetrafluoroethylene would reduce friction).
Regarding claim 48, modified Kurowski teaches wherein the sliding layer is made of at least one of a plastics material or is formed by a thin film (see supra, polytetrafluoroethylene).
Regarding claim 49, modified Kurowski teaches wherein the sliding layer covers at least a region of a sliding path of the contact elements (see supra).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798